Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 1 of 32




                     PLAINTIFFS’ EXHIBITS
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 2 of 32




          Bitmessage: A Peer-to-Peer Message Authentication and Delivery System


                                               fonathan Warren
                                           jonathan@bitrnessage. org
                                             www.Bitmessage.org

                                              November 27,2012



                     Abstract. We propose a system that allows users to securely      send
                     and receive messaget and subscribe to broadcast messaget using a
                     trustless decentralized peer-to-peer protocol. Users need not
                     exchange any data beyond a relatively short (around 36 character)
                     address to ensure security and they need not have any concept of
                     public or private keys to use the system. It is also designed to mask
                     non-content data, like the sender and receiver of messageg from
                     those not involved in the communication.




   1.   Introduction

   Email is ubiquitous but not secure. The ability to send encrypted messages is necessary but current
   solutions are too difficult for people to use: users must exchange both an email address and an enc4zption
   key through a trusted channel (like in person or by phone). Even users who do know how to use tools
   like PGP/GPG usually do not put forth the effort to do so unless they are particularly concemed about the
   message content. Novice users have a difficult time learning how to use the software because the
   relationship between public and private key pairs, and their uses, are foreign concepts. Even if users do
   mtrnage to use PGP/GPG for communications, encryption alone does not mask the sender and receiver of
   messates. Govemment agencies in several countries are collecting call-detail records for all individuals
   and storing them in large databases for use in social-network-analysis tUI2]t3]. There would be nothing
   stopping them from collecting the content of phone calls and messages also, and indeed, officials have
   told the New York Times that the United States' National Security Agenry has engaged in
   "overcollection" [4].
   Hiding one's identity is difficult. Even if throw-away email addresses are used, users must connect to an
   email server to send and retrieve messaget revealing their IP address. If they use Tor to connect to a web
   server, they depend on the X.509 system for security. This system enables HTTPS. X.509 certificate
   authorities have suffered hacks in recent years including one incident where Iran used a fraudulent but
   mathematically valid certificate that was signed with the key of a hacked certificate authority (DigiNotar)
   to conduct a man-in-the-middle attack against its citizens who were using Google services like Gmail
   tsil6t.
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 3 of 32




   As the security of HTTPS is only as strong as the least trustworthy or competent certificate authority, the
   fact that there are over 1000 CA certificates trusted by Windows or Firefox, which are owned by
   hundreds of different organizations [7], should give all users great pause. Also, if just one of those
   organizations is run by a govemment agency, and if they have certain network hardware in place
   between users and destination servert then they would be able to perform a targeted man-in-the-middle
    attack of ostensibly secure communications at will.
    \A/hat is needed is a communications protocol and accompanying software that encrypts messages, masks
  ' the sender and receiver of messages from others, and guarantees that the sender of a message cannot be
    spoofed without relying on trust and without burdening the user with the details of key management. In
    this paper, we propose such a protocol.

   2.   Authentication

   We propose a system where users exchange a hash of a public key that also functions as the user's
   address. If the public key can be obtained by the underlying protocol, then it can easily be hashed to
   verify that it belongs to the intended recipient. The data exchanged by the user can also include a version
   number for forwards capability, a stream number (the purpose of which will be discussed later), and a
   checksum. Encoded with base58 and prepended with recognizable characters (like BM for Bihnessage),
   an example address would be: BM-2nfilKchxgnmHvy9ntCN9rTsgKhaxczzyE. While certainly more
   cumbersome than an email address, it is not too much to type manually or it can be made into a QR-code.
   Users have already demonstrated this to be acceptable as Bitcoin addresses are similar in format and
   length [8]. This address format is superior to email in that it guarantees that a message from a particular
   user or organization di{ in fact, come from them. The sender of a message cannot be spoofed.


   3.   Message Transfer

   We propose a message transfer mechanism similar to Bitcoin's transaction and block transfer system [8]
   but with a proof-of-work for each message. Users form a peer-to-peer network by each running a
   Bitmessage client and forward messages on a best-effort basis. In order to send a message through the
   network, a proof-of-work must be completed in the form of a partial hash collision. The difficulty of the
   proof-of-work should be proportional to the size of the message and should be set such that an average
   computer must expend an average of four minutes of work in order to send a typical message. With the
   release of new software, the difficulty of the proof-of-work can be adjusted. Each message must also
   include the time in order to prevent the network from being flooded by a malicious user rebroadcasting
   old messages. If the time in a message is too old, peers will not relay it. If the sender of a message did not
   receive an acknowledgement and wishes to rebroadcast his message, he must update the time and
   recompute the proof-of-work.
   |ust like Bitcoin transactions and blocks, all users would receive all messages.,Th"y would be responsible
   for attempting to decode each message with each of their private keys to see whether the message is
   bound for them.

   4.   Scalability

   If all nodes receive all messages, it is natural to be concerned about the system's scalability. To address
   *ris, we propose that after the number of messages being sent through the Bitmessage network reaches a
   certain threshold, nodes begin to self-segregate into large clusters or streams. Users would start out using
   only stream 1. The stream number is encoded into each address. Streams are arranged in a hierarchy.
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 4 of 32




                        Left child stream




   A Bitmessage dient should use a negligible amount of hard drive space and processing power. Once it
   starts exceeding comfortable thresholdt new addresses should be created in child streams and the nodes
   creating those addresses should consider themselves to be members of that stream and behave as such.
   From then on, if the node has no active addresses in the parent stream, they need only maintain
   corurections with peers which are also members of this child stream. With the exception of nodes in
   stream 1, the root stream, nodes should occasionally connect to peers in their parent stream in order to
   advertise their existence. Each node should maintain a list of peers in their stream and in the two child
   streams. Additionally, nodes should each maintain a short list of peers in stream 1. In order to send a
   message, a node must first connect to the stream encoded in the Bitmessage address. If it is not aware of
   any peers in the destination stream, it connects to the closest parent stream for which it is aware of peers
   and then downloads lists of peers which are themselves in the two drild streams. It can now connect to
   the child stream and continues this process until it arrives at the destination stream. After sending the
   message and listening for an acknowledgement, it can disconnect from the peers of that stream. If the
   user replies to the message, their Bitrnessage client repeats the same process to connect to the original
   sender's stream. After this process has been carried out once, corurecting to the destination stream a
   second time would be trivial as the sending node would now already have a list of nodes that are in the
   destination stream saved. The formulas to calculate a stream's parent and children are simple:


    Parent      ,:{l:l    if n> 7\
             "f     lnull ifn<L)
   Children of n   = [n.2, (n'2) +   7)


   5.   Broadcasts

   Because all users receive all messages, a natural extension of the system is to support broadcast messages.
   IJsers, through word of moutlr, leam of a broadcaster who publishes content of interest to them. After
   entering the broadcaster's Bitmessage address into a 'Subscription' section of their Bitmessage client
   messages from the broadcaster appear in the user's inbox or, if the Bitrnessage protocol is implemented
   within another application, serve a different purpose. This would allow an individual or organization to
   anonymously publish content using an authenticated identill to everyone who wishes to listen.

   6.   Behavior when the receiver is offline

   An object is a public key requesf a public key, a person-to-person message, or a broadcast message.
   Objects are broadcast throughout a Bihnessage stream. We propose that nodes store all objects for two
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 5 of 32




   days and then delete them. Nodes joining the network request a list of objects from their peer and
   download the objects that they do not have. Thus they will receive all messages bound for them that were
   broadcast during the last two days. If a node is offline for more than two days, the sending node will
   notice that it never received an acknowledgement and rebroadcasts the message after an additional two
   days. It will continue to rebroadcast the message, with exponential backoff, forever. In the worst case, if a
   user is offline for n days, he must go back online and stay cormected for n days (or connect once every
   two days for n days) in order to receive all of his messages.

   7.       Passive operating mode

   A particularly paranoid person who wishes to receive messages may operate in an entirely passive mode
   by specifying, in flags attached to his public key, that he will not send acknowledgements. It would,
   perhaps, be wiser for him to instead send acknowledgements but to recruit another possibly random
   node to send the acknowledgement for him. The other node need not even be aware that he has been
   recruited for this purpose.
   Suppose that A1ice sends Bradley a message but Bradley is too paranoid to send an acknowledgement
   because he fears that an attacker, Eve, is eavesdropping on his particular Lrtemet connection in an
   attempt to locate him. Eve would be able to see that the acknowledgement from Bradley was broadcast
   from his machine earlier than from other machines, indicating that he is operating at that location.
   Bradley may instead choose to package the acknowledgement up in another message and send it to either
   a friend or a random Bitmessage public key (let us say it is owned by Charlie). If Charlie is online, he will
   broadcast the acknowledgement thus simultaneously acknowledging both messages at once. Bradley
   may also choose to distribute his public key, make broadcasts, or make a public key request in this
   manner. For example, in either the next message he sends to a friend or in a blank message to Charlie, he
   can include his public key as the acknowledgement data. This would serve to simultaneously
   acknowledge receipt of Bradley's message and also distribute his public key without having it originate
   from his Intemet connection unencrypted. Even if Eve is also monitoring Charlie's Lrternet connectiory
   she would not be able to tell whether Bradley is truly at that location (or if Bradley and Charlie are
   actually the same person). Indeed, Bradley probably is not at the location and Bradley and Charlie might
   very-well not even know each other. Even if most people do not use this operating mode, the fact that
   some people do would provide plausible deniability to those who do not.


   8.       Spam

   The existing proof-of-work requirement may be sufficient to make spamming users uneconomic.           If it is
   not then there are several courses of action that can be taken:
        .    Increase the difficulty of the proof-of-work.
        o    Have each dient distribute x public keys for each public key that they actually use. Acknowledge
             messages bound for those public keys but never show the user the messages. Spammers would
             need x times as much computing power to spam the same number of users.
        .    Lrdude extra bits in Bitmessage addresses and require that those bits be included in a message,
             thus proving that the sender has the Bitmessage address. Including an extra two bytes of data in
             a Bitmessage address would make the address 9"/" longer but would make spamming a user
             require 65536 times as much computing power. Bots who crawl the web looking for Bitmessage
             addresses would thwart this option.
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 6 of 32




   9.   Conclusion

   We have presented a system that not only bridges the gap between the ease of use of email and the
   security of PGP/GPG, but also hides "non-content" data from prying eyes. The hassle of using a non-
   human-friendly address should be more than offset by the benefit of gaining privary without having to
   trust fallible (or malicious) central authorities. The broadcast & subscription feature should prove
   especially useful to anyone wishing to anonymously publish content regularly. Paired with the
   BitTorrent protocof individuals could distribute content of any size.




   References

        l1l   "Now We Know \A/hat the Battle Was About " http://www.newsweek.conlidl774602,2OOB

        l2l   A. Harrig "Spy Agenry Sought U.S. Call Records Before 911.1.,Lav'ryersSay,"
              www.bloomberg. com/apps/news?pid:newsarchive&sid=ablV0cO64 zJE, 20[,6

        t3l   ]. Bamford, "The NSA Is Building the Country's Biggest Spy Center (Watch lAlhat You Suy),"
              http://www. wired.com/thr eatlev eU 2012I j3ff_nsadata center I alU 1, 2012

        l4l   E. Lichtblau,I. Riseo "Officials Say U.S. Wiretaps Exceeded Law,"
              http://www.nytimes.com/2009 104/76/usl1 6nsa.htrnl, 2009

        15]   E.   Mill+ "Fraudulent Google certificate points to Lrtemet attack " http://news.cnet.com/8301-
              27080_3-20098894-245lfraudulent-google-certificate-points-to-intemet-attackl ,2011

        t6l   H. Adkins, "An update on attempted man-in-the-middle attacks,"
              http://googleonlinesecurity.blogspot.cornl2DTU}Slupdate-on-attempted-man-in-middle.html           ,
              2017

        l7l   P. Eckersley, I. Bums, "An Observatory for the SSliverse,"
              https://www.eff.org/files/DefconSSliverse.pdf , 2010

        t8l   S.   Nakamoto, "Bitcoin: A Peer-to-Peer Electronic Cash System," http://bitcoin.org/bitcoin.pdf ,
              2008
 Commits
Case     ' BitnessagelPyBihnessage
     9:18-cv-80176-BB      Document' Gitllub                                  Page I 7ofl
                                      261-2 Entered on FLSD Docket 08/13/2019 Page     of 32




  E Bitmessage / fuBitmessage


  i   Brmch:   lrtav


          Commits on Nov 19,2012

               Mergc prd r€qrrest   #1   from Atherosl/master .-
                                                                                        e     8997958
               f   Jomthan waren committed on Nov 19 2012


               added COP'ING file
                                                                                        ft.   ezosarr
               ! ath.*t.o.ritted on l,lov 19 2012
               Merge branch'master' of github.com:AtherosuPyBitrnssage
                                                                                        6 , e."os.o     ()
               ! at*t.*ritted         on Nov 19 2012


               added initial files to r€po
                                                                                        E . rggo"rs
               !   ltncmt cmmitted    on Nov 19 2012


          Commits on Nov 11, 2012

               lnitial commit
                                                                                        fl | zr+rae.
               f   Jomthanwaren committed on Nov       11 2012




                                                                         Newer Olli::




https://github.comlBitnessagePyBitmessage/commits/master?aftsr-634a49cd6d8fc2f525... 712212019
Case     ' Bitmessage/PyBitmessage
     9:18-cv-80176-BB
 Commits                   Document' GitHub                                   Page I 8of3
                                      261-2 Entered on FLSD Docket 08/13/2019 Page     of 32




  E Bitmessage / PyBitmessage


   Brilch: lBtdv


   ,   Commits on Dec 18,2012

         updated defaultKnownNodes
                                                                                                t+i   aa427c2

         !   Jomthan Waren committed on Dec 18 2Ol2


         Merge branch'master' of github.com:Atherosl/PyBitmessage                                     8aott60€    <)
                                                                                                t+i
         !   .lonathan waren committed on Dec 18 2012


       Commits on Dec 10,2012

         Merge pull request #14 from Atherosl/master .-                                               c3f11!b     <)
                                                                                                Eg
         J   lomthan wanen committed on Dec 10 2012


         Clear status bar if it is currenlty displaying a waming that you   are...   ...
                                                                                                c     4939r15
         f lthect      committed on Dec 10 2012


         Merge branch'master' of github.com:AtherosuPyBitm€$age
                                                                                                c     'lt1t717
         !   Jonathan Waren committed on Dec 10 2012


         Sort received-message-time by actual time rather than alphabetically
                                                                                                E     c586E96
         !   Atrr.mt.or.itted    on Dec 10 2012


       Commits on Dec 5, 2012

         Merge pull request #13 from Atherosl/master .-
                                                                                                e     +2e01ab     <)
         !   Jonathan Wanen committed on Dec 5 2012


         small changes including making the anow keys work on the lnbox and S...                A
                                                                                                E
         !   Athrost   committed on Dec 5 2012


         fixed issue: lf subject in received message contained intemational    c...        -.   E
         !   Atherosl commifted on Dec   5   2012


       Commits on Dec 4,2012

         Merge pull request #12 from Atherosl/master
                                                                                                t+i   5407ba2     ()
         !   lonathan Wanen committed on Dec 4 2012


         update defaultKnownNodes                                                                     b1b31b3     <)
                                                                                                tEi
         !   ltherct   committed on De€ 4 2012


         Merge pull request #11 from Atherosl/master
                                                                                                E     Ob(lI,7ba   ()
         I   Jonathan Wanen committed on Dec 4 2012


         update defaultKnownNodes                                                                     tea2f67     <)
                                                                                                Eq
         !   ltheost   committed on Dec 4 2012


         Merge pull request #10 from Atherosl/master                                                  1)Wt2       <)
                                                                                                EJ
         !   Jonathan warren committed on Dec 4 2012


         fixed line break display issue                                                         g     d56d388     <)
         !   Athffcl   committed on Dec 4 2012


       Commits on Nov 29,2012

         Merge pull request #9 from maran/master .-
                                                                                                c     15e9670     <)
         !   tomthan wanen committed on Nov 29 2012




https://github.com/Bitrnessage/PyBitmessage/commits/master?befored34a49cd6d8fc2f5... 712212019
Commits
Case    ' BitmessagelPyBitmessage
     9:18-cv-80176-BB             ' GitHub
                           Document                                          Page 9of3
                                     261-2 Entered on FLSD Docket 08/13/2019 Page2  of 32


      Removed PyObjc dependency for OSX
                                                                                    t+    4cO62{6    ()
      Q   mann committed on Nov 29 2012


      Merge pull request #7 from Atherosl/master -.
                                                                                    t+    b€d1c4d
      !   Jonathan Wanen committed on Nov 29 2012


      lncrement veEion number
                                                                                    t+    o7t@23
      f   Athercl   committed on Nov 29 2012


      Fixed Reply Ul to match what email reply does, made lnbox and Sent fi...      A     .fe9r89
                                                                                    E
      !   Atherosl committed on Nov 29 2012


      Merge pull request #5 from maran/master .-                                          357ae1b    (>
                                                                                    lE

      f   Jomthan Wanen committed on Nov 29 2012


      Rewrote the sqlite check to accept any number of vercion info
                                                                                    e
      Q   maran committed on Nov 29 2012


      Load the first address in your list by default when composing a message
                                                                                    c     88d5255

      I   mann committed on Nov 29 2012


     Commits on Nov 28, 2012

      Merge pull rcquest #5 from Atherosl/rnaster -.
                                                                                    Ei    .869b55
      !   Jomthan Wanen committed on Nov 28 2012


      Corrected bug tihat prevented user from deleting a recently received m...
                                                                                    E
      J   Athcm't committed on Nov   28   2ol2


      Fixed bug that prarented user from deleting a recendy rxeived message
                                                                                    tri   cfa41e,
      !   Atherosl committed on Nov 28 2012


     Commits on Nov 27, 2012

      Merge pull request #4 from Atherosl/master     ...
                                                                                          98ba50a
                                                                                    t3i
      !   Ionathan Waren committed on Nov 27 2012


      updated default bootsuap nodes
                                                                                    E     sfdfld6    ()
      !   Atherosl commifted on Nov 27 20'12


     Commits on Nov 26, 2012

      Merge pull request #3 from Atherosl/master     ...
                                                                                          €2ede25    <)
                                                                                    tE+

      !   Jonathan Wanen committed on Nov 26 2Ol2


      fixed potential attack vector (attaching a bad version message as mes... .-
                                                                                    G
      !   Atherost committed on Nov 26 2012


     Commits on Nov 25, 2012

      added the Can icon and added my icons folder to the repo                            O90.at50   <)
                                                                                    E+
      f   ;onathan Wanen committed on Nov 25 2012


     Commits on Nov 23, 2012

      Merge pull request #2 from Atherosl/master -.                                                  <)
                                                                                    E     905{a17
      I   Jonathan wanen committed on Nov 23 2012


      Fixed POW, changed checkum, oth€r minor changes                                     b984f19
                                                                                    t&i
      J   lonathan Wanen committed on Nov 23 2012


     Commits on Nov 22, 2012

      Singh SHA512 for checkum only
                                                                                    E
      !   Jonathan Wanen committed on Nov 22 2ol2




https://github.com/Bitnessage/PyBitmessage/commits/master?before:634a49cd6d8fo2f5..        .     712212019
 GitHub
Case    - Bitmessage/PyBihessage
     9:18-cv-80176-BB            at 99ba75a373ld5af7efc99c0d4d40lca364ddb35
                          Document                                                 I ofofI 32
                                                                              Page 10
                                     261-2 Entered on FLSD Docket 08/13/2019 Page



   E Bitmessage / PyBitmessage



             All your code in one place
             Over 36 million developers use GitHub together to host   aM review codg projea
             manage, and build software together across more than 1fi) million projecG.


             , Signupforfrce r         Seepricingforteamsandenterprises




   Reference client for Bitmessage: a P2P encrypted decentralised communication                     protocol: https://bitmessage.orglwiki/Main_Page

                   Olcommit                            P2branches               S   24 releases               ll   103   contributors             &   Mew license


    tiee: f99ba75r37        - , Nsv pull rcqust                                                                                      Find   fih       Cloneqdmload    -

    ! Ath"*t           "aa"a
                               initial liles to repo                                                                             tatest commit f99ba75on Nov 19 2012

             rsa                                                                added initial files to repo                                                 7 years ago

    ;-'README.md                                                                added initial Iiles to repo                                                 7 years ago

    '    'about.py                                                              added initial liles to repo                                                  7 years ago

    ' ' about,ui
                                                                                added initialfiles to repo                                                  7 years ago

    :-:      addresses.py                                                       added initial files to repo                                                 7 years ago
    ''       bitmessage_icons.qrc                                               added initial files to repo                                                  7 years ago

    ''       bitmessage-icons-rc.py                                             added initial files to repo                                                 7 years ago

         : bitmessagemain.py                                                    added inhial files to repo                                                   7 years ago

         ' bitmessageui.py                                                      added inkial files to repo                                                   7 years ago
    -'       bitmessageui.ui                                                    added inhial Iiles to repo                                                  7 years ago

         : defaultKnownNodes.py                                                 added initial files to repo                                                  7 years ago

    '    'help.py                                                               added initial files to repo                                                  7 years ago

         '   help.ui                                                            added initial files to repo                                                 7 years ago

         i iconglossary.py                                                      added initialfiles to repo                                                  7 years ago
    -'       iconglossary.ui                                                    added initial files to repo                                                 7 years ago

         ' newaddressdialog.py                                                  added initial files to repo                                                 7 years ago

         . newaddressdialog.ui                                                  added initial files to repo                                                 7 years ago

    "        newsubscriptiondialog.py                                           added initial files to repo                                                 7 years ago

             newsubscriptiondialog.ui                                           added inhial files to repo                                                  7 years ago

    .' I settings.py                                                            added initial files to repo                                                 7 years ago

         'settings.ui                                                           added initial files to rePo                                                 7 years ago


   EIREADME.md




             * PyBitmessage




 https://github.com/Bitmessage/PyBitmessage/treelf99ba75ai73ld5af7efc99c0d4d40lca36... 712212019
7R3t2019                                                        Add backend ability to understand shorter addrosses. . BiEnossage/PyBitmessage@6a0743 . GitHub
             Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 11 of 32

  E Bitmessage / PyBitmessage



    Add backend ability to understand shorter addresses.                                                                                                                                      Browse files
    Intnoduces addresses vension 4.

    l,   vo.6   (#450)            $   vo.6.g   ...    0.5.3.1


    S        afontenot committed on Aug 12, 2013                                                                                   1 parent ac4L469 commit f6ao7a374asc94bcaba35oa92953d6dtfrb4747g


         Showing 1 changed file with 23 additions and 2 deletions.                                                                                                                            unm"a
                                                                                                                                                                                          i           i sntit

         v    25   I                  src/addresses.py            S
                                               return sha2.dlgesto[O:32]

                                          def encodeAddress(venslon,stream,nipe)                           :

                                      -        if version >= 2:
                       i,,            +        if verslon >= 2...@.l:
                       irl                         if len(ripe) != 20:
                                                             raise Exception("Prognarunlng error in encodeMdress: The length of a given ripe hash uas not 20.')
                                                      if ripe[:2]         == '\xOO\xoo':
                                                             rlpe = rlpe[2:]
                                                      elif      rlpe[ :1] == '\xoo'          :

                                                             ripe = ripell:]
                       LI,            +        elif    verslon == 4:
                                      +               if len(ripe) != 20:
                       t,.            +                      naise Exception("Programming error                  ln   encodeMdress: The length   of a gtven rlpe   hash was   not 20.")
                       j r,,          +               emptybitcounter =              0
                       l,i            +               while True:
                                      +                   if rlpelemptybitcounterl != '\xoo':
                       )1.            +                               break
                       rti            +                      emptybitcounter +=              1
                       ll             +               ripe = ripe[emptybltcounter:]
                                      +
                       :1,                     a = encodevarlnt(version) + encodevarlnt(stream) + ripe
                       ,tl                     sha = hashlib.new('sha512' )
                       ,i                      sha. update(       a   )
                                               *print'addressversionNumber', addressvenslonNumben
                       i_i                     *prlnt'       bytesusedByVerslonNumber', bytesusedByverslonNumber
                       l     i,

                                               if    addressverslonNumber > 3:
                                               if    addnessVerslonNumber > 4:
                       lr                             pnint 'cannot decode address verslon                     numbers   thls   htgh'
                       l,                             status ='verslontoohlSh'
                       i.'                            return status,O,0,0
                                                          retunn' Flpetoolong',O,0,O
                                                      else:
                                                          return'otherproblem',O,O,0
                                      +        elif    addressversionNumber == 4:
                                      +               if len(data[bytesusedByverslonNumber+bytesusedBystreamNumber:-4])                        > 20:
                                      +                      neturn'rlpetooLong',O,O,O
                                      +               elif      Ien(dataIbytesusedByverslonNumber+bytesusedBystreaml,lumber:-4])                 < 4:
                                      +                      return ' rlpetooshort               ' , O, Or 0
                                      +               else:
                                      +                   xoostrlng =            "
                                      +                      for 1 in         range(2o   -       len(data[bytesusedByverslonNumber+bytesusedBystreamNumber:-4])):
                                      +                          xoostning += '\xoo'
                                      +                      neturn status,addressverslonNumberrstreamNumber,x00strlng+dataIbytesUsedByVersionNumberibytesUsedByStreamNumber:-4]
                                      +



https://github.com/Bitmessage/FyBitmessage/commit/f0a07a374a5c94bcaba350a92953d6dtr1b41478                                                                                                                      1t2
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 12 of 32
  Case e:18-cv-80176-BB Document 237-LG                            Entered on FLSD Docket            o7lo3l20LgdT?t       to
                                                                                                                      "


                 tlrr             h.h.
                 ltt              E  T.E
                 ol.a             rrP!,tdrd.
                 Drh              trq,ilLAtnott
                 rtm              LEdr
                                                                Ptit

                                  D.[riilrrc
                                  ar.ElEr
                 hoilrrorr        ftn

             ht,
             I   [E    you   rr nd.d    thb   l   riry, hrt I Ddhre h $trt   rvc   tr   rylry b do
             nnc*UUr
             Drrof,lclaro.

             t!71l$dtrfbBhdfitl
             mn BrohO.d.n$         fLtill0
             ,6lJlot     0t




                                                                                                                DEF @056403
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 13 of 32
  Case 9:18-cv-80176-BB Document 237-LG Entered on FLSD Docket OTl0glz0tg Page 2 of 10




                    r     oACl8AtElF8095ttl5l5 6900 BtlBBHl 1Fslt82r{
                    o     DE4EFCAsElAtsCalCBf cCB1860E86tEcg{EAr

             Arcthrr pcny        dI   ba   rrhed nl0lurt   Dr   tAtljhfr htff,lctc.
             Tlrc   follor*U cilddom erc applhrbh.t             d   Urn r:
                    r    lf Dr tllflt'tt $ouH dc bcfort 2020, t|tc Gntlnr mXtS an ruont not d bclow       vrlu urd
                         tru*   holf't| .ll  to bc rrnrhrred io Brnron Ut ft (tydn y Aururtl* bom 06 30F Prol.
                    o    lf I rhorld dlr, or Wn6ht tufl bc ratuncd rlnnr h th       Ilfi
                                                                                  tsrrt end oompilty 1! monthr
                         rfto my dc*tr rt hb dkcrctlon
                    o    Thr rmamt nd hdudad to bc rcnt to Rrmonr lilrtlr tr,[ b. u.d b droil,       fi
                                                                                                    rtraa
                                                                                                          rttd
                         fuud  pcrp*rtd    h A&m Wortwood of drr AuSrJhn lu0rlloc Ulnrt Or Wfihf
                o        lln bt cardtort B l*cd rr r drGct qtrtr of Dr       ffilh
                                                                             ufto htt rprcfficd rCrlmt mf .dt        lc.
                         th.t hG rrqtt.. il& lhG to b! h&tded.
            lbWrctnm'lohth* lsll                 notdlvulc the ldsdtyof      fi.   firytr,frr lDBaIFESDnordthcotbhr
            ol lhr      rlFtrhaannf,gE anrll
            Rrprcdidfu,
            Onro    fh&rrln - htp/Anm.Aunetru#orcndcEffthcr.efi -
            h$nr'/ffi,U.Ogtf    rs.rhft p.rt 6m
            4371trlctlfikoBhldfl3L
            Prlm Bcedr      Grdar, Flteflo
            58t.31o'89tr




                                                                                                                           DEF 00056404
Case 9:18-cv-80176-BB Document  261-2 Entered on FLSD Docket 08/13/2019 Page 14 of 32
                       Document 237-L6 Entered on FLSD Docket 07l13l20Lg Page 3 of 10
  ,aur"Xt-cv-80176-BB




                 tu   hrraolr *t-t      r* r'l Flail al$ r iail.
                                                           rrlraacrrrtaarfr   n llrayll.fi i]aritari.ffi         c   !t

                            IoCoaaahftaalrh.irineltal|.6t!o$a.lhrrr.trlrturhr.rhrctsrotdrrn           lLt!|r&hr.Ebhtarq,Fr,!..b|.r.r.fff               h
                        q
                               olra,s
                                      b-ralt      .sFFarahrlx*G
          aEIanElE*rF-rltmrydr..htrllrrixskrq.tlr.prdEr-|tEthEnj.tttrrijEprdl|dflh,rlCt                                                         hE,,
          e.tft{&att diiltlo*p,rtc             l6dst.r.all.trtrtr.     palra-alrrd,aqrrqrtl,
                                                                   tL a hP!5rrloqr, ldr-.rfi         li.hitnri       lt   t!.   br&   t*   nl




                                                                                                                                                           DEF_00056405
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSDFLSDDocket
                                                         Docket07lO3lzOLg
                                                                08/13/2019Page
                                                                            Page  15 of 32
                                                                               4 of 10
   Case 9:18-cv-80L76-BB Document 237-LG Entered on




,,{\s



                         hhx trarn   6EF, Hltach!   lutLd,.rd.tot$ohi'tbr*&ttil   I1l   tn'tll'd{rL
          trni.fr br* hilatdrn tul napt idfri.+




                                                                                                      DEF_00056406
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 16 of 32
 r&fi6 e:18-cv-80176-BB Document 2fk[q,E$gg6g[fv$.B.D^ggketo7to3t2ole Pase 5 of 10



                 Cracked, insecure and Generally Broken
                 l'lurfittil4isofa&fflrS/CIACGSE(@np,liarre&Malwarc) Farttutvi4fomutiononn:{grcleas a
                 prY*rhto. flnil comtwrtuor on It &r"ni'tlg, Diglttal Forensics Statristrei and Doflq ilIinittg ; &nfrit fie:
                 -a.ud.ggurlght
                                   Emn;aq".

                                                    SUNDAY, az MARCII aorr
                 Dr. C1a[ S Wright
                 GSE                                Bant
                                                    Integas. PU     ltd was a company I started"

                                                    It is n(rw goitt iub reqetur-ship. lthy,t as srrall minM peode ftom the
                                                    Austnlien T{x offee see lhat it hqb nq raliiA

                                                    the IP is b do rvi& Risk, atgorithmlc an4llsb, cq4to and lwre. I hdped
                                                    deslgn me wodda lirtt on-li nd cael4q and more, but hey, they ftil to
                                                    undershnd.

                                                    So, as the IP is w,orllr   nothing, I will give them nottirtg,

                                                    Darm K   a   nd a fetv peode I knoty ft,om Haybqf Gaming are oe$i4g up a
                                                    tntst   WE morc     thir orrerseaa and we will rnake it woft.
                                           du4
                                           a\
                                                    Bitoin has\alue Itis nota hobby.
                Followers

                 m@
                 B#HusFlt'{
                                           e        It eelle for $$i,itoo norv. Lct us see jrst how ruch theycry when it is \alued
                                                    in pozo.
                                                                                                                     :




                                                    Pa$tedbxcralgw'tshtstEs0ClJ&J$ts[.rL.l[0ll           I
                 tlamber!     0ll,
                         Sr
                                      UQt!.t

                                                    No cotnments;
                                                         lr"ry.t
                                                    Linh tothis post
                                                         Itrnleilhl




                !r{y Pmfile
                @ W t;r*eou nore
                lrr   w
                      rod""t*.             .s
                .Mu                        ffi
                $harp    it
                IE    Share thie on
                II    Facebook

                $f    r:ryept.mm
                Metrstats

                 "$*#                     #        NelverPoat                               Home                         OlderFost


]&d&!G   aont   ClsrraH0olpotcqn.s!&l tulr       riltd                                                                                  fi
                                                                                                                                DEF_00056407
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 17 of 32
                                                                           r
  Case 9:18-cv-80176-BB Document 237-to Entered on FLSD Docket o7to3l20L9f,,n?u to




                 riI      stb.
                          TTII
                 S.o
                 Ih       ryrL
                          tHllnill!lt6t,
                 lHr      LITIT
                 Errc     EillT'-
                          m
             Ofl.
             t*pl Il rdd tB t rldg,ti I .{Ut h rtt rrrr hfu r fi.
             t

             Rlrch
             DrutIh'@c.@
            oilIshmrr
            hEOdr,lLtla0
            t6rrtottol
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 18 of 32
  Case 9:18-cv-80176-BB Document 237-LG Entered on FLSD Docket O7l03l20Lg Page 7 of 10




                    o   0ACl8AlE lmD95l2 BEls 6908 B1!B BF31 1F53 6274
                    o   DE4l PCA9 llABgt{lCS CtC81E009Et6tEC9{841

             AndhGr psrty wll bocclecied d[roufi Dr      Wfllh(l lnowlcfir.
            Itc follou,h, condltlonr arc.pdlcrbh.t d th..:
                r lf Dr li/rurt rhocH de tcforc 2020, thc cntlnt mhtr an .tmunt not d bclow yrlt. rnd
                  trurt holdryr rll to b! mttdkr.d to B.'ndra Uta[l lslGtArr.lh, bom Od 30D f9r0l.
                o lf rhodd dlr OrWrS* trll b. r.turcdrh.rs h th. Itlh ru$.nd 6rp.ny 13 monfir
                          I
                  rftcr my dc*tr.t hh dhccdon
                o fhe rmqmt not lndudCd b ba rcnt to Rnmm mtt3 $lI b. u.d to dtow tll. 'lhl and
                  frrd pcrp*nud by A&m Wrrtwoorl d dr. Au$dhn Toroilot trlnrt Or Wrfhf
                o Itc le* ondflon b l*rd r r dlrcct qrntc of Dr tVl|h nho hrc md0cd arlrct my.dvlo.
                        Itnt ht rcqutr .tt& lho b b.   h*dd.
            lhcdyrdamtetrthdlult notfirubr thelfutttyof $.lCyuilh             |DC9{1FE6Dmrof thoorlSnr
            ofth.&ilI1etDICeOcrrtdL
            irrprcffilly,
            Drrr.   fh&n      n - http#rcry.GmguufforeruhE ornlrrct oom -
           lmf //wwu,O6ltrlFanrhgpc*oom
           tt371    t{cthl*r     lhrd   tgil
           PrlnrBdrGedom F[3iLlo
           56r.310.M
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 19 of 32
  case$f8-cv-80176-BB Document 237-16 Entered on FLSD Docket 07l13l20tg Page 8 of 10
        -
 <.$)


                                                                                                                                           -
                                                                                                                                                 --::::lF-*-r
                          i                        t-                           ra{.d
              OJrSlUC*                     tg OHll-ni               Iirt                             rhra0..toll lttrta
             ot3ftin                       t[ 0rrDma                ,#                               llo4oo..rt, l]rril
             cqr$li.                       it Diiftrr               kirIi.F                          L4,Ial-:oU &llrtl
             Crlttrrf}.                    ,| OdLim                 frt r                            Y.4lltblou 6ilna
             CdtSUilCr                        0rHr[                 rBt                              tllr!lllwrlt oarlAl
             Gdttrft$.
             E
             OJrlInS.
                                             Drif.im

                                            l.*rEfar*l*llr-
                                                                    lG   llrtraroc

                                                                    Lltl,Lntmd
                                                                                                    mniaCllrrfil &!$AI

                                                                                                    UonAoatfil torrAl


                                                                 ,0lI.or..to.llen       ltLrrdrl       naO'd-ra lntd         lZ


                         trtrnr*Lahtt.ar-hd.-JaOalrplabra[rtrFrlx,t                                ctto6fihrt.lrr{&tfl[6,alltrr,tlr[.dblltlEih
                               J
                              !}]r-o*{,r




            lrfi   tu   nad!!rEtEElih.{rrttS0.ll.ilHaFaarl[rat                      - a.tsardl[rtrr-Lr.lh           hadhl         ar   br*rr-*      h
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 20 of 32
  Case 9:18-cv-80176-BB Document 237-LO Entered on FLSD Docket OTlOSl2OLg Page 9 of 10




                                                                                                                                           rr_:I
            ftitrU,iit                 OieEm                  Arrxd.                     ta!i,O0.rl2 lltrtta
            CrdrlfrHra                 OiilJiltt              t LtraF                    r.4rll-rUBU1L
            Crig5rfiil.                0tE&..r                taF                        rr.(,:ltltrll el.rtl
            Cdr3Vnl.                   DnE hm                 tt3t                       !.rr ll lbrll 0llllll
            C[lgtVlfdr                 oialIilt               Ln ltllF6t                 na0x0toll orlSAl
            CrlrStftldr                0rlllti                tt tiaFc                   Icnrbtrll tllll|.r
            Crnltjtlr'.                                       hal.naf{Ia                 rb.raOdrll tol,Aa


                         lrbrbqr-trtraEFrHfr.toj*.Iaror..,rCahrf          d!Srairb *'Erx'trl't"l,tt'
                Ir hrrd[.Jq, Frr-Ldlt           aE
                                                                                                                        tn'.l',.     htf
         bardIErhLta.!*r          trlElsnfjtbntodt{rq'na',h'tlHh"'t'f-tu'l&X'd}E't{,!rl,t-i
                                                                                     hralra&.rrltrtllrlEtarqrjilatrla              b* terlo'{tfry
                                                                                     pfiht      nlr
         rlrimtlr         rira[qr. lt tFUtarlflt'q,ra'
                           r!ldbL-.
 Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 21 of 32
  reomge 9:18-cv-80176-BB Document        ered on..FLSD Do.cket O7l03l2OLg Page 10 of
                                          ad Gerrrdly 8rd(eft Rat




                 Cracked, inSecure and Generally Broken
                 Tlrc rovings ol a SAFIS/GIAC GSE (@mpliance & Molware) For morc information on my role as a
                 presenter aTdcommentator on IT &curity, Digital Forensr'cs Statistrlcs and.DataMining; Dmail me:
                 " craig sus rig ht @ acm.org".




                                                          SUNDAY, z7 MARCH              zorr
                 Dr. Craig       S   Wright
                 GSE                                      Rant
                 Craig Wright                             Integns Pty Ltd was a company I started.

                                                          It is now going into receirrcrship.        Whf   As small minded people from the
                                                         Autralian Tax office see that it has no value.

                                                         The IP is to do with Risk, algorithmic analysis, cr5pto and more. I helped
                                                         design the world's first on-line casino and more, but hey, they fail to
                                                         understand.
                 Namer
                 Craig S Wright
                                                         So, as the IP is      worth nothing, I will girethem nothing.
                 Enrailr
                 o'aigcwright@acm
                 ,or9                                    Dave K and a few people I know firom Plafoy Gaming are setting up a
                 Status l
                 Dcfinitcly                              trust. We morethis orerseas andwewill make itwork.
              Create Your     Badge             'titoo
                                                d:,.
                                                         Bitcoin has value. It is not a hobby.
              Followers
                 lE@e
                 urilr Google Frlend
                                                         It sells for $5,ooo now. L€t us
                                                         in eoeo.
                                                                                               see   just how much they cry when it is valued

                 Connect

                 Members        (41)    More   r         Posted by Cralg Wrlght at Sundav. March      27.2oll 3

                 TIffi;                                  No comments:

                 trilE                                       Poeta   Coomnt



              rrE
              m,$"H
                                                         Linla to this post
                                                             Create a   Llnk




              Aheadv a rnember? Slon lni:"+


             MyProfile                  -'''
             I      uy unkeotru erofie

             Mv     Podcasts.                  Oo',


             Share it
             a2 Share         this on
              l-l    f36g[s6k
              Ql     rweettris
              Vrew slats

              @."-INEuoeBBsiar@t               6i,
                                                         Newer Post                                  Horne                        Older Post


ItQ://gs+corn fl iance.UogspoLcm     -arml     ilWi{tlfiil
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 22 of 32




                 Exhibits 8, 9, 10, and 11
           Will be Filed Under a Motion to Seal
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 23 of 32




                    DEFENDANT’S EXHIBITS
    Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 24 of 32
I

                   Ob67f9ea2l            b    6l()l   SJaeOeT 4/,588aa2a4137 O4Oel                              5486d47c76Ob3aOb936fe2bc                         r-l           ' r'    ooo         Siqn in




                                               (j     one engino detected this lile                                                                                                   i- \

                    1

                                               0b67fgea2 i bSf0'l sfaet)e744588aa2 a$37                       A Ael 54                                                                       c,s
                                                                                                                            11.17 MB      20       6-02-26 04:01 :50 UTC
                                               86d4 7c760b3a01r936f e2Dc
                                                                                                                                               1
                                                                                                                                                                                             +-ta
                                                                                                                            Size          3 years ago                                        ffx{:
                                               Eitnressage%2CvC.          i .0.exe
                C.rmfrunrt)                      o.r.jrliiy     i)e?Je            v,i!l(:r
                  Score




             DETECTION                        DETAILS                    RELATIONS                     BEHAVIOR            COMMUNITY


         Basic Properties

         MD5                    89cbf4a{02e0e193.1 8b 1 5697ca5a7edf
         SHA.1                  38aa469cf64d62eDbB0adddag496C7a2                             1   Boe1 0 1 5

         sHA-256                0b67fgea2 1 b6i01 5faeCe74458Baa2a{i3704Ce                             1   54E6Ca7c760bl}a0b936f e2bc
         Authentihash           88659d 1 0629e3e20fjeOde I i 4293e82af91 65adb5032.3aa77721 4e1a551 34ed2
         lmphash                acbc8f761 l4e'l 9d096{C1             1   ld86326533
         SSDEEP                 196608:BlPF3T9illGujiPqzgM34'1                       Ny7p05rDlfKEltrtSa."o11.rptuI*4PyQbJtSEeBHeCwl:V99WmPqza4XyTpurjXiow5+tQbJtSEsl
         File type              Win32 EXE
         Magic                  PE32 executable icr           tls    Window,s (GUl) lniel 8C386 32-bri
         File size              11.17 MB (117i7483 bytes)



         History        .:,


         Crealion    Time              2Ai2-O5-25 C5.26 27
         FirstSubmission 2015-04-30C8:39:29
         Last    Submission 201e42-26                   C4:C'l r50

         LaslAnalysis                  2Ai6-02-26 04:0i        5C



         Names U

         Bitmessage%20vC -1.C-exe



         Portable Executable              lnfo '
         Header
         Target    luachine                     lntel 386 cr laler prccessors and compaiible processoi's
         Compilalion          Timestamp         ?A1,2-05-25 09:25:27
         Enlry   Poinl                          378C9
         Contained  Seciicns                    5



         Sections

         Name                    Vidual Address                              Virluirl Size                     Raw Size        Errlropy        MD5

         .text                   4096                                        77163                             77312           6.62                1   bfa456795c6d    bf   cdbbC63e3cc957e i 5

         .rdata                  81920                                       257 1i)                           t9t tt          b.4             c58d8ff 3S563037d 876c7e24lrc6i)39a b

         .data                   1 1   0592                                  1   268C                          4008            2.C6            -46af965c4'l c9a801 1597f02f{24 d3e4                C

         ,rslc                   126976                                      1   C5660                         i 35984         4.75            jCc4ebef2a 1 f4ca i daf4gddscd01f432

         .reloc                  i a?t1)                                     ,i? 14                            5632            5.04            83acg5b493'i 90ecii8r/ C81 -?69a27cC3e
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 25 of 32



   'Clfuorts                                                                                                     q    'F
    )"'l'-"tuozr9ea2lb6fo{5faeoe744588aa2a4l37f,4oa1548,f}d47c76ob3aob936fe2bc                                                 EEE
                                                                                                                               ooo Sicn in
   .4_l
         + KERNEL32.dII
          +       tJ5tsH-11 Gil


          +       ws2*32.dll


     Contained Resources By Type
      RT*ICON       7
      RT GROUP ICON 2


     Coniained Resources By Language
      NEUTRAL                   9



     Contained Resources

      SHA.256                                                                      File   Ty$s   Type                Language
      7ee9ad3f9d09e280676e6e2922145ce5ii267588c61...                               data          RT_ICCN             NEUTRAL
                                                    ... data
      b51 da3722f ed4cf7e837d8373B2bc8b3ccB 1fsiir719Z                                           RT_ICON             NEUTRAL
      gccb 5a2a2 da8doa5c797896c5d2cdf2Bne0776.10. .. data
              1             1                                                                    RT_ICCN             NEUTRAL

      ce6400 3bgbb626d7843C2bgacd€9cddc379gc6-169.. . data
                    1                                                                            RT_ICON             NEUTRAL

      aa7375ebb9EddSee4ec94ci9aa4f0bl44a4f41a7't3ib . data                                       RT_ICON             NEUTRAL

      c5536b396be6dcfc96f4e4f77..7C07b2a1i6730ee57...                              daia          RT_lCOr!            NEUTRAL

      ac2e25d(4a4ff bd96a0bcf3ea63cd              1     .
                                                      bcf 26aGfOa05B3.             data          RT_ICCN             NEUTRAL

      f4764d2d9673399ab755243.14a3ba69,4597cc6a3e 1 ..                     .       dala          RT_GROUP_ICON       NEUTRAL

      f5b94a42f c7 7 c9eef 858e0dfd6564 9fea900n0031 8. .
                        1                         1                            .   dala          RT GROUP ICON       NEUTML




     Exiffool File Metadata                .l


     Codesize                       77312
     EntryPcinl                     0x93b1
     FileType                       !Vjn32 EXE
     FileTypeExtension              exe
     lmageVersion                   0-0
     lnitializedDatasize            142336
     Linkerversion                  10.0
     MiM EType                      applicationlcclelstrearn
     MachineType                    lntel   3BC or later, and cornpaiibles

     OSVersion                      5.1
     PEType                         Pf32
     Subsystem                      *,',aoi.,'-. GUI
     SubsysternVersron              5..1

     TiirreStarnp                   2017.t)i:25 |C.?A.27      +C'1   .00

     UninitializedDaiaSize 0
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 26 of 32



   Y]                                                                                                            o          ,|.
   z-,   O   b67f 9ea2 {   b   6l O 1 5l aege7 445tl8aa2 a4l 37O4Oe    1   54AGd47c 76Ob 3aO b936fe2bc                            333   s'gr1 rn




               VirqsTotal                Community             Tools                       Premium Services   Documentation

               Contact Us                Join Conlnrunity      API Scripts                 lntelligence       Get Started
               Hcw lt lvorks             Vote arrd Ccnrment    YARA                        Huniing            Searching
               Terms of Service          Ccntributors          Desktcp Apps                Graph              Reports
               Privacy Policy
                                         -[op                      rc!.iser Exiensior.is   API                API
                                                Users          B

               Blog                      Latest Commenis       lvlchlle App                L4onitor           Use Cases
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 27 of 32



   MY   SUBREDDITS          POPULAR.       ALL.   RANDON4. USERS   I   ASKREDDIT. NEWS - FUNNY . GAMING _ PICS , TODAYILEARNED - WORIIINEWS



                                cByPI9GRAPHY                  comrnents          I
                                                                                              l\i,l|l ii. j'i1;'Llq   ir.   iir   -<i.:il. Up         ser:.ticj.,.
                                                                                                                                                                     ] !"Slitl
                                                                                                                                                 'n

        Where a community
        about your favorite
        things is waiting for
        you.                                                                          2 points (75% upvoted)
                                                                                                                                                                                    .




                                                                                                                                .                                                   i

                                                                                      shorrink: https : / / redd . it / tl.:?.Lni
                                                                                                :
            BEC$ME A REDDITOR

            [RSA] Given two different messages                                                                                                                                 'i
        7   and two different public keys, can an                                                                                   f-r   elSw   C-rrd


            attacker determine which key was
            used on which message? {5g1i.11-1p1qrsr;:;-,irr)                          il-i   remember    me      rr:.rs:f passira:r{.1                               i looin   li
            --\ubrrritted t) vearg aq()   ity athero-c                                                                                                               !_#J
              I've emailed a former professor who
              wasn't completely sure but helped me
              formalize the problem into this title.
              Is the answer to this question different
              for RSA and ECC? (and other public key
              algorithms?)
            2 ccmments        share save hide report

    all 2 comments
    sortecl by: best


              Want to add to the discussion?
                              Post a comment!
                                                                                                         $ubmit a new link
                            CREATE AN ACCOUNT
                                                                                                     $ubnrit a $ew text post
          [-] johnpaulsmith 2 ooi*rs 6 years ?jgo
         RSA: this is just in theory, but in
         extraordinarily rare cases, where there was
         some difference between the size of the 'n'
         values for the two keys, and one key just
         happened to map a plain-text value into a
         cipher-text value that was out of the range                                                     Get lterjdit Prenrium
         of the other key's 'n' value, it would be
         possible to tell which key encrypted which
         message. However, it is exceedingly unlikely                                cryptography
         that this would happen in practice.                                         f;t; 23,985 readers
                                                                                         17 users here now

                                    t           EItffir
                                    E )e-
                                    arlqlm
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 28 of 32



    Other than that, I don't believe there is any        From Greek rpunrco krfpto "hidden" and the
                                                         verb    ypo<pco   grdfo "to write" or AEyerv legein "to
    way to determine which key was used for
                                                         speak".
    which message.
                                                         Cryptography is the practice of establishing       a
    pernralink embed save                                secure connection between two parties in the
                                                         presence of a third party whom you don't want
          [-j atheros   iS1 i. point   a]   yea|s a.]o
                                                         to be able to read your messages.
          Excellentl Thank you very much!                 Cryptographers design algorithms and
          permalink embed save parent                     protocols, which do exactly this (and many
                                                         other things). They also use a lot of time
                                                         looking for security holes in existing protocols to
                                                          make sure they can still be trusted. This is
                                                          called cryptanalysis.
                                                         If you want a formal introduction to
                                                         cryptography, you should read An Introductir:n
                                                         to Mathenratical Crypt.aqraphy. Moderators also
                                                         approve of the Udacity course Applied
                                                         Cryptography - A Scie nce of Serrets.
                                                         We have a very important rule on this
                                                         subreddit, we won't solve your ciphers
                                                         unless you provide us with an algorithm. If
                                                         anyone sends you a code or a cipher without
                                                         telling you how they encrypted, don't bother
                                                         posting it on this subreddit - your post will get
                                                         deleted. We redirect you to /rlbreakmycode or
                                                         lrlcodes. Thank you for your understanding and
                                                         for following the rules.
                                                         Related Subreddits:
                                                             o /r,tintelligence
                                                             .   /r//crypto
                                                             o lrlprivacy
                                                             . lrlBitcoin - The Bitcoin protocol is a
                                                                 cryptographic protocol.
                                                             .   lr,rcompsci - Cryptography is technically        a
                                                                 subdisclipline of computer science.
                                                             .   r'r-itT,)ilii.l (modern cryptography is very,
                                                                 very reliant on math)




                                                                                                                 .ltt\
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 29 of 32



                                                                               {'   -'
                                                                               ! downdiagonal
                                                                               I nigborg
                                                                                          I tt

                                                                               [_                                 ::"-::::1-:::i::i
                                                                                    < j      discussions in rlcryptography
                                                                                    Encrypted One Time Secrel Sharing




         about                             help                            apps & tools                     <3
         blog                              site rules                      Reddit for iPhone               reddit premium
         about                             Reddit help                     Reddit for                      reddit coins
         advertising                       center                          Android                         redditgifts
         careers                           wiki                            mabile website
                                           reddiquette
                                           mod guidelines
                                           contact us

     Usrr of   thls site constitutes acceptance of our User Agreenrent and Pr-ivaci policv. itt: 7019) r.idciir inc, Al, ri$hrs reserved.
                                    REDDIT and the ALIEN Logo are registered tradolr-iarks rf rr:dilit inr.^
 Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 30 of 32


!iun: Allau l)edcrssr
Sent: 'lircsdar', Duccmbcr 2. 201.1 {:-5'l Alr4
'lb: j<nrathanriabilrncssagc.<lrg
CC: Craig S Wright
Subject: f3itMessage: Securilv Softrvare C<xJe revies
Attecluncntr: 20 I { I 20: Sccuri n Reviot Aclivitics V-l.0.xlsr

Hi Jonathan.

I havc bcen assigncd as protcct mnnager for thc Static Security Software Code Review of the BitMessaBe Software as agreed             with   Craig Wright on 17th
November 2O14.

My contact dctails arc:
      r Name: Allan Pedersen
      oMoiile:      +61400881128
      .    Cofipany: Panopticrypt
The current BitMessagc code basc is of considerable size (15702 SLOCs) and the security reviewwill need to be carried out in a phased approach. We are keen to
understand your view on priorities and the maturity of SW components.
Please, update the following two columns in the attached document:
      o Security oriorit) (L to 10) - 10 is Hith priority; and
      .slv Maturity level (High: component is very stable, chance of any updates is low. Medium: On the way to being stable, sorne updates planned             / on the
          way. Low: Not stable at ali. Needs updates tn terms of design and/or development)
This will help us plan and crioritize the overall review activity with emphasis on critical areas to be lmproved immediately-

Also, wili you be in a position to provide documents detalling?
      o The intondcd .,ystcm architecture.
      . The standards, protocols used during design and development.
      r Database 5tructure, Seguelce Diagrams, Logic for Multi-threads.
      o Role of third party components {pyQTrl, OpenSSL, namecoind etc.).
      o lnternalional larguage(s) support-
      . Namecoiri lntegration.

Please, don't hesitate calling me on my mobrle any time if you will need further information.

Willyou be available fbr         a Teleconference    tornorrow or later this week? That will allow me to introduce you to our team.

P-relLmrne1y .q-bs$!rp!io,nq sn d f ind i ngg;
A preiiminary Bittv'lessage Software assessment has been carried out based on the following information:

       1. Eiementary reading of the     2 whitepapers:
                .   https:/lbitmessage.orglbitmessage.pdf
                .   .h!!ps i11b!!meJqasg.o-rs1.p_i!ry!.e9ieBgy"?QI.Q-c.h.niea!' ?-QP-aper.pdJ
      2,Oniine BitMessage articles/discussions
      3. Class Dlagrarnscreated by reverse engineering of the source code.
      4.Automated scar of the sourco code (by SonarQube) '.see attached spreadsheet.
      5. Online research.

Findings derived from whitepapers & online r€search {business logic issues}

1.   Anorrymity
Anonymity seems to be a problem in the developed system. After an initial read, it seems that the system is vulnerable to Sybil attacks. Also, the
acknowleclgement logic seems to be insufficient to guarcl a node! iclentity.
Sybil attack
ln a SitMessage netvrork, an attacker could flood clusterc with malicious nodes that fake network actlvity in the hopes of drowning out the number of
legitimate trseis per cluster. They can filter off their own traffic and that could severely degrade the anonymity provided to the legitimate clients.
Acknowledgement Logic
Ihis design might cornpromise the anonymity'clause to sorne level, It an attacker enumerates all ot the nodes in a channel, he can otlserve when these
nodes arE corrnected to the Bitltessage network. Imagine that Alice sends Bob a message, but Bob is not online for tlvo days. Now Alice resnds the
message, If the message Alice resends is identical to the original mssage, the attacker can conclude that the message is going to a client that has mt
lreeil oIlioe ir] the tho day lreriod [rurrr wherr Lhe flEssage was orlqinally sent. II Alice doesn't reseild the messaqe agaitr after 4 days, ttE aLLacker
determines that Bob rs orr'e of the nodes that nasn't onlrne in the oriqinal two day time frame, and also one of tlte nodes who was onlne in the 4 days after
that.

tindings derived from initial scan of software and reverse engineering of SW creating class diagrams.

We carried out a quick scan of the source code (SonarQube) and rwerse engineered to derive the class diagrams. Following are the comrron observatio,rs:
1.   The application is using pyQt4 and OpenSSL which are Open sources and should be reviewed from security prospective.
2.   Tlie application is using queries strings for SQLLite. The parameters validatlons for query should be reviewed from security prospective.
3. Multi-Thread logic should be consldered from securlty prospectlve. Ensure no thread safe lssues. Check synchronlzatlon.
4. We have obser"veo that file'bitmessage icons.-rc.py'' contiins hard coded dcii strings (Resource object cbde in UTF-8). Cotmon development practice is
    to generate such stririgs dynamically rather than hard codinq in a source file.
5. Ther"e is huge class whidh hive a lot 6f dependencies with andther clase. This class should be corlsidered for refactoring according to commn practice
    of OOP. see SonarQrrbe report notes below.
Sorne of example cf iEsues found are as below:

File : src/bitmessaSeqt/_init_.py

Avo d too conrplex ,ile. lrle has a complexrty of 654 whrch is greater thax 80 authorized




                                                                                                                                                             BEV 00321565-1
     Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 31 of 32

    'lhe
           cyclomatic complexity of a file should not exceed a defined threshold. Complex code can perform poorly and will in any case be diffrcult to understand and
    therefore to maintain.   Security/Memory Leaking and Performame/Algorithrn's Psformance

    Files should not have  too many lines: A source file that grows too much tends to aggregate too many responsibilities aid inevitably becomes harder to
    understand and therefore to maintain. Above a specific threshotd, it is strongly advised to refactor it into smaller pieces of code which focus on well-defined
    tasks. Those smaller files will not only be easier to understand but also orobably easier to test.

    "MyForm" class in the file has a complexity of 582 which is greater than 80 authorized. A\roid too complex class. The cyclomatic complexity of a class should not
    exceed a defined threshold. Complex code can perform poorly and will in any case be difricult to understand and therefore to maintain.

    file; srclpyelliptic/openssl.py - Wrapper of OpenSSL
    Controi flow statements "if", "for', "while", "try" and '!rrith" should not be nested too deeply
    Nested if, for, while, try and with statements is a key ingredient for makintwhat's known as "Spathetti code". Such code is hard to read, refactor and therefore
    mainlain.
    Cheers, Allan




\




                                                                                                                                                        BEV_00321565-2
Case 9:18-cv-80176-BB Document 261-2 Entered on FLSD Docket 08/13/2019 Page 32 of 32


  Static Software Security Code Review

  Rsiewcdmponent:                                          BitMessage


                                                           02/1.212014




  Stati( Securlty Code Review Adivities
                                                                                                                               JW to uDdate


                                                                                      Maior l55uer     Security priorily                          SW     Maturtty
                                                                                    dentllled by sonar    tl ro 10)                                level (H,gh,
   Di,edory                        File Nahe                      StOCs
                                                            727                         25                     ti,'L|ii:E$llti.rEl i$$l'rlu
                                                                             22',                      41

                                                                             80{                       1!
                         oi (lient.ov                                         )t                       )
                         itmes<acPmain ov                                    lal

                                                                                                       1

                         lass obieclHashHolder.ov
                                                                             qo,                       1r

                                                                             )o                        )'
                   lr    lass receiveDaraThread.pv                           65                     8
                   I     lass sendDataThread.ov                              15,                    2)
                   1:    lass sinsleCleaner.ov                               13,                       1,

                         lass sinslelistFner ov
                         lrss singlpworker nv                                81r                    5t
                         lass solThread.ov                                   411                    1t
                         ebup,DV                                              8
                         efaultKnownNodes ov


                         clDPr hoot<t.^n        nv
               2t                                                             3(                    1(
               21       reloer lnbox.ov                                       1:

               2
               ):
               )1        eloel startuo.ov                                    111

                         irhlevelctuoto.ov                                    4I
               25110n.ov                                                      6:
                        lessace data rF:der ov                                R                     2i
               )1                                                            19
               2                                                              6
               3        identicon-ov                                         1S



                                                                              5
                                                                              2
                        tecu15eS                           6A                       7                                                        :   ):t*\ilt5:riiii


                                                           745                      53                      iLq6\\\\i\\\\Nlrr)-u,


                         rnrt      pv                                     1.22                    )o,
                        about ov                                              5
                        rddaddressdialos ov
                        liimPs<apP      i.on<    r. dv                    1,661
                        rtmessaeeua.ov                                      631
                        connect.0v                                            4:
                        lelo ov

                                                                            l.7l
               I        rewchandialoe.ov                                     9.
               1        rewsubscriotiondialos         ov
               1        eppn.ralPadd.P<sP(           ov                     101
               1        ,ettrnps.ov                                         41,
               t,                                                            5(
  rclovelli.                                               53                       o                        :',72   ?;   : :.:: ::i;.iil:       ?::i!:ljl;iL'?--a.:.


                        rithmetia.pv                                         8                     2,
                        rDher.ov                                             (;
                                                                            41i                    )

                                                                            l4r
                                                           l9                       3


                                                                         t5-70:                   Rql
